Per Curiam.
Respondent was admitted to practice by this Court in 1980 and maintained a law office in the City of Schenectady, Schenectady County. His last known address is in Vermont.
On February 28, 2006, respondent was convicted upon his plea of guilty in the County Court of Washington County of one count of criminal contempt in the second degree, a class A misdemeanor (see Penal Law § 215.50 [3]) in satisfaction of a multicount indictment. The relevant count stated that respondent had intentionally disobeyed an order of protection by leaving a series of letters, cash and gifts at a woman’s residence. In March 2006, respondent was sentenced to three years of probation and $1,182.90 in restitution, and was required to continue *1128taking his medication. In January 2008, a violation of probation petition was filed because respondent did not successfully complete mental health treatment and he left the state without his probation officer’s permission. Shortly thereafter, a warrant was issued for his arrest because he failed to appear for a court hearing. Respondent’s current whereabouts are unknown.
Respondent has been convicted of a serious crime (see Judiciary Law § 90 [4] [d]; Matter of Adelman, 279 AD2d 1 [2000]). Petitioner moves for imposition of final discipline since respondent has been convicted and sentenced (see Judiciary Law § 90 [4] [g]). The instant motion has been served upon respondent by substituted service pursuant to an order of this Court (see CPLR 308 [5]). Respondent has not replied to or appeared on the motion.
We conclude that, given respondent’s conviction of a serious crime, the recent filing of a probation violation petition against him, and his disinterest in his fate as an attorney as evidenced by his lack of response in this matter, petitioner’s motion should be granted and respondent disbarred (see e.g. Matter of Pitt, 227 AD2d 1 [1996]).
Peters, J.P., Rose, Kane, Kavanagh and Stein, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).